           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

HELENA AGRI-ENTERPRISES, LLC
ffk/a HELENA CHEMICAL COMPANY                                PLAINTIFF

v.                       No.1:18-cv-43-DPM

RICKY LYNN FULLER;
LEANNA JOE FULLER; and
FULLER FARMS PARTNERSHIP                                 DEFENDANTS

                                ORDER
     Ricky and Leanna Fuller borrowed money in two ways from
Helena entities to operate Fuller Farms Partnership, their family farm.
In January 2013, the Partnership opened a line of credit with Helena
Agri. The Fullers personally guarantied payment. In March 2017, the
Fullers themselves got a declining balance operating loan from Helena
Finance.
     Helena has offered proof that the Fullers haven't repaid their
loans. On the line of credit, and as of late July 2019, Helena says they
owe $22,847.37, plus a monthly finance charge of $253.18 thereafter.
Ng 21 at 3. On the operating loan, again as of late July, Helena says the
Fullers owe $828,095.49, plus daily interest of $142.825 and a daily late
charge of $118.77. Ng 21 at 4. The Fullers have not met proof with proof
on the underlying debts, the personal guaranties, or the amount details.
Celotex Corp. v. Catrett, 477 U.S. 317, 322-25 (1986). The Helena entities
are therefore entitled to judgment as a matter of law.
     Here is the Fullers' total debt:
           Line of Credit as of
           25 July 2019                    $ 22,847.37

           Monthly interest for
           August, September,
           & October                       $     759.54

           Outstanding Loan
           as of 25 July 2019             $ 828,095.49

           Daily Interest through
           18 October 2019                $ 12,140.13

           Daily Late Fee through
           18 October 2019                $ 10,095.45

           Total                          $873,937.98

     The parties' contracts also make the Fullers liable for attorney's
fees, and expenses incurred in collection. NQ 19-3; NQ 19-7 at 3. Helena
is entitled to them, too, in an amount to be fixed on motion in due
course. Helena's motion for summary judgment, NQ 19, is granted. The
company's motion to amend the Final Scheduling Order, NQ 25, is
denied as moot.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge

                                        I 8 ()c,fi)~ ;LD!'f
                                    -2-
